■ DALLAS, Circuit Judge.
By the decree of the court below it was declared that the patent sued upon, namely, patent No. 311,171, dated January 27, 1883, issued to Mildred Blakey, for a thread protector for wrought-iron pipe, is good and valid, and it was thereby further found and adjudged that the defendants had infringed that patent by constructing and selling thread protectors for wrought-iron pipe, substantially identical, respectively, with the complainant's exhibit defendants’ ring No. 2, and the complainant’s exhibit defendants’ ring No. 3, but that the manufacture and sale by the said defendants of thread protectors for wrought-iron pipe, substantially identical with the complainant’s exhibit defendants’ ring No. 1 did not constitute an infringement thereof. Accordingly the bill was sustained, and the usual relief awarded with respect io ring No. 2 and ring No. 3, but as to ring No. 1 the bill was dismissed. Thereupon the respondents appealed from so much of the decree as was adverse t;o them, and the complainant from so much thereof as relaied to complainant’s exhibit defendants’ ring No. 1. *892But after full examination of the record, and upon careful consideration of the arguments of counsel, we bare reached the conclusion that the action of the court below was right in every particular; and this conclusion, we think, is sufficiently supported by the opinion which was filed by the learned district judge. The decree of the circuit court is in all things affirmed, and it is now' further ordered and decreed that the costs of the respective appeals shall in each instance be paid by the party appellant.